Citation Nr: 1707075	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depression.  

2.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patella of the right knee (right knee disability).  

3.  Entitlement to a rating in excess of 20 percent for service-connected postoperative septic right hip (right hip disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of this proceeding is associated with the claims file.  

These matters were previously before the Board in September 2015, when they were remanded for additional development.  

As noted in the Board's September 2015 order, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, was raised during the course of the July 2015 hearing.  Additionally, the issue of entitlement to a clothing allowance is raised by the record in an October 2015 submission from the Veteran's representative.  However, it does not appear that either issue has been addressed by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Before reaching a decision on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

	Service Connection: Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  As reflected in his April 2011 VA Form 9 and July 2015 hearing testimony, the Veteran contends that he began to experience symptoms such as breathing difficulty and snoring while in service and that these symptoms have continued since service.  Additionally, based on a June 2016 brief from the Veteran's former representative, the Veteran maintains that his sleep apnea might be caused or aggravated by his service-connected PTSD.  In support of this assertion, the Veteran's representative cited, in pertinent part, articles from the American Academy of Sleep Medicine and the Sleep Health Foundation regarding sleep apnea and PTSD and VA/Department of Defense Clinical Practice Guidelines for the Management of Post-Traumatic Stress.  

The Board previously remanded the Veteran's claim for a VA examination, and the Veteran was afforded a VA sleep apnea examination in November 2015.  However, the Board finds that an additional medical opinion is needed before it can adjudicate the Veteran's claim.  The November 2015 VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to an in-service injury, event, or illness.  However, in rendering her opinion, the examiner did not clearly address the Veteran's reported continuity of symptomatology since service.  Additionally, the examination report does not address the Veteran's contention that his obstructive sleep apnea might be caused or aggravated by his service-connected PTSD.  Accordingly, on remand, the AOJ should obtain a supplemental medical opinion that addresses the Veteran's asserted continuity of symptomatology since service in addition to the Veteran's contention regarding possible secondary service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

	Increased Ratings:  Right Knee and Right Hip Disabilities

The Veteran is seeking a rating higher than 10 percent for his right knee disability, and a rating higher than 20 percent for his right hip disability.  In September 2015, the Board remanded the Veteran's claims for VA examinations based on his July 2015 testimony, which suggested that his disabilities might have worsened since the previous VA joints examination dated in June 2010.  

Following the Board's remand, the Veteran was afforded a VA hip examination in September 2015, and both VA hip and knee examinations in November 2015.  However, the Board finds that the examination reports are inadequate for rating purposes, as they do not indicate that range of motion testing of the Veteran's right knee or hip was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; cf. Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, the AOJ should afford the Veteran new VA examinations to determine the current severity of his service-connected right knee and right hip disabilities, to include full range of motion studies of the Veteran's right knee and right hip, in addition to the undamaged joint.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  
2.	Thereafter, obtain an addendum opinion from the examiner who conducted the November 2015 VA sleep apnea examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the nature and etiology of the Veteran's obstructive sleep apnea.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is etiologically related to his active military service.  

In rendering such opinion, the examiner should consider and address the Veteran's reports of experiencing symptoms of obstructive sleep apnea during service, such as difficulty breathing and snoring, as well as the Veteran's assertion that he has experienced these symptoms since service, as reflected in his April 2011 VA Form 9 and July 2015 Board hearing testimony.  

(b)  The examiner should opine as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused OR aggravated by his service-connected PTSD.  

In rendering this opinion, the examiner should, at a minimum, consider and address the medical articles that were submitted by the Veteran's representative in June 2016 regarding the relationship between PTSD and obstructive sleep apnea.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected PTSD is found to aggravate non-service connected obstructive sleep apnea, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

3.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his right knee disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information:  

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right knee and non-service connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should also address all current functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

4.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his right hip disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information:  

a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right hip and non-service connected left hip.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should also address all current functional impairment from the Veteran's right hip disability, to include any impact on occupational functioning.  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

5.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

